UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-05075 Thrivent Mutual Funds (Exact name of registrant as specified in charter) 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Address of principal executive offices) (Zip code) John L. Sullivan 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Name and address of agent for service) Registrants telephone number, including area code: (612) 844-5704 Date of fiscal year end: December 31 Date of reporting period: December 31, 2007 Item 1. Report to Stockholders Table of Contents Presidents Letter 1 Economic and Market Overview 2 Portfolio Perspective Thrivent Real Estate Securities Fund 4 Thrivent Diversified Income Plus Fund 6 Shareholder Expense Example 8 Report of Independent Registered Public Accounting Firm 9 Schedules of Investments Thrivent Real Estate Securities Fund 10 Thrivent Diversified Income Plus Fund 13 Statement of Assets and Liabilities 25 Statement of Operations 26 Statement of Changes in Net Assets 27 Notes to Financial Statements 28 Financial Highlights 38 Additional Information 40 Board of Trustees and Officers 43 Dear Shareholder: We are pleased to provide you with the annual report for the 12-month period ended December 31, 2007. In this report, you will find detailed information about the Thrivent Diversified Income Plus Fund and the Thrivent Real Estate Securities Fund, including summaries prepared by the portfolio managers on their performance and management strategies for the applicable fund and period. In addition, Russ Swansen, Thrivent Financials Chief Investment Officer, summarizes the overall market and economic environment over the past year. Market Ride Grows Bumpier Our nations financial markets ended 2007 on a sour note, with a weak 4th quarter for the stock market. Continued fallout from the sub-prime loan crisis combined with fears of much slower economic growth injected a healthy bout of long-dormant volatility back into stock prices. As it has been several years since we have endured a strong market correction, it may be helpful to review some age-old nuggets of wisdom for market uncertainty. * Avoid trying to time the market. Pulling out of stocks in favor of the money market may help ease some of the anxiety you feel when the market is volatile, but consider the consequences of such action. When, and by what signal, will you put the money back into the stock market? Does a short-term flight to cash really align with your long-term investment goals? Have you weighed the potential gains you may miss out on if the market moves up? Investors generally have little success in moving in and out of the stock market. If the nations very best hedge fund managers struggle in this regard, other investors are unlikely to do any better. * Keep a long-term perspective. Investors generally enjoyed a favorable stock market from 2003 through 2007  a historically lengthy bull market. If we see a pullback now and again, its important to recognize that volatility is an inherent part of overall investing. Periodic corrections can allow new investors and money to enter into the market and even set the stage for the next expansion. There is no free lunch when it comes to investing. The relatively high returns investors have historically earned on stock investments typically occurred over longer time frames and have and will likely, continue to, come with periodic downturns and volatility. * Consult with your Thrivent Financial representative. Talk with your representative to get the advice and reassurance you need to stay on track with your financial goals. The media is prone to saturating the airwaves and publications with sensational coverage of market ups and downs. Its imperative to get grounded, honest, and dispassionate advice at these times-your Thrivent Financial representative is always willing to address any questions or concerns. Please dont hesitate to get in touch. Our Ongoing Commitment to You Many of you have one thing foremost on your minds at this point in your life  retirement. Our investment management philosophy is squarely focused on sound asset allocation strategies, striving for strong investment performance and meaningful advice that can provide a clear roadmap to your retirement  regardless of current market conditions. Whether saving for that retirement, sharing your success with your church or community, or leaving a legacy to the next generation, we stand ready to assist you each step of the way. I want to personally wish you the best in 2008. Thank you for continuing to turn to us for your financial solutions. We very much value your business. Sincerely, Pamela J. Moret President and Trustee Thrivent Mutual Funds 1 Stocks and bonds posted mixed returns for the 12-month period ended December 31, 2007. In the first half, moderating economic growth appeared to ease inflation concerns, creating a positive backdrop for the financial markets but also an environment in which high risk categories of financial assets appeared extended. Beginning in early summer there was an increase in investment uncertainty, as an unexpected deterioration in the value of mortgage and asset-backed fixed-income securities roiled the credit markets and ultimately resulted in a significant withdrawal of credit availability from the financial system. This led to significant policy adjustments by central bankers around the globe as they attempted to facilitate the availability of credit and liquidity to the markets. Ultimately, a reduction in targeted short-term rates in the United States was warranted as heightened risks in both the real economy and the financial markets became apparent. U.S. Economy The nations gross domestic product fell from a 2.1% annual growth rate in the fourth quarter of 2006 to a 0.6% annual rate in the first quarter of 2007, the weakest rate of expansion in four years. Growth rebounded to 3.8% in the second quarter, however, thanks to strong spending by consumers, who were encouraged by employment and income gains and undeterred by high energy prices and deterioration in the housing market. Growth in the third quarter accelerated to a 4.9% annual rate, buttressed by exports and business investment. Current estimates for the fourth quarter 2007 suggest a significant moderation to around a 1% rate of growth. Housing was a significant drag on the economy during the year. Weak sales, rising inventories, falling prices and much tighter lending standards caused the imbalances in the housing market to worsen over the period. Housing starts have fallen more than 50% since their highs in the beginning of 2006 and reached levels in November 2007 last seen in early 1991. Increased business spending offset much of the negative impact of the housing slowdown. Global demand also remained strong, particularly from developing economies, and the low valuation of the dollar enhanced the attractiveness of U.S. goods and services in world markets, lifting U.S. exports and moderately improving the U.S. trade position. Inflation & Monetary Policy Inflation indicators were mixed during the period. The Consumer Price Index (CPI) rose at a 4.1% annual rate for 2007, compared with a 2.5% rate for all of 2006. The index for energy, which rose 2.9% in all of 2006, advanced at a 17.4% annual rate for 2007. Excluding the volatile prices of food and energy, the core CPI advanced at a 2.4% annual rate in 2007, following a 2.6% rise in all of 2006. For the Federal Reserve Open Market Committee (FOMC), inflation concerns eventually were trumped by worries that the housing slump and expanding credit crunch might dampen economic growth. On September 18, policymakers cut the federal funds rate by a more-than-expected half-percent to 4.75%, and on October 31 and December 11 they followed with widely anticipated quarter-percent cuts. At their December meeting, policymakers noted that economic growth was slowing due mainly to the housing downturn and some softening in business and consumer spending. Equity Performance Stocks gained steadily through late in the first half of 2007, spurred by good corporate profits, a flurry of merger and acquisition activity prompted by low cost and relatively easy credit conditions, and diminishing concerns about higher inflation and interest rates. Price volatility jumped dramatically over the summer and fall of 2007 in response to credit market deterioration and the withdrawal of liquidity from the system. A number of reductions in the fed funds rate in the latter part of the year pushed many investment indexes to or near record highs, but those prices were not held as evidence of widespread consumer and business uncertainty called into question sustained economic growth. Large-company stocks outperformed small-company issues during the period. The S&P 500 Index of large-company stocks posted a 5.49% total return, while the Russell 2000 ® Index of small-company stocks recorded a 1.57% return. 2 Growth stocks outperformed value stocks. During the period, the Russell 3000 ® Growth Index returned 11.55%, while the Russell 3000 ® Value Index posted a return of .94%. Real estate investment trusts (REITs) lost ground during the period, with the FTSE NAREIT Equity REIT Index declining by 15.69% . Foreign stocks generally continued to outperform most domestic issues. The Morgan Stanley Capital International Europe, Australasia, Far East (EAFE) Index, boosted by a weakening dollar, posted an 11.63% total return in dollar terms. Fixed Income Performance Treasury yields were relatively stable until mid-April, when they spiked as bond investors began to worry about a reacceleration in economic growth and, consequently, started to suspect that the Federal Reserve would not begin cutting rates any time soon. An investor flight to safety, spurred by concerns about sub-prime mortgages and liquidity problems at several large financial institutions, pushed down Treasury yields in the third quarter. The Federal Reserve eased both the federal funds and discount rates later in the period. A substantial drop in the yields of shorter-maturity Treasury securities helped eliminate the yield curve inversion  an unusual situation in which shorter-term bonds actually pay higher yields than longer-term bonds  that had persisted for much of the last year. A general decline in yields, with a corresponding increase in prices, boosted bonds total returns for the period. The Lehman Brothers Aggregate Bond Index of the broad U.S. bond market posted a 6.97% total return, while the Lehman Brothers Government/Corporate 1-3 Year Bond Index registered a 6.84% total return. Below-investment-grade corporate bonds were weaker performers, with the Lehman Brothers U.S. Corporate High Yield Bond Index registering a 1.87% total return. Outlook We expect economic growth to remain below average over the next few months, with inflation moderating. Gross domestic product growth should continue at around a 1-2% annual rate, but risks to the forecast are high. We expect energy and commodities prices to moderate and the housing market to begin to stabilize in the second half of 2008. These factors suggest that consumer spending, while not robust, will be sufficient to maintain growth. We expect business spending on new plants and equipment to continue, after a number of years of below-average investing in productive resources. Dislocations unfolding in the credit markets that began with the unwinding of the housing boom of the last five years have the potential to spill over into the rest of the economy. The risks to the economy are not directly a function of the softness in housing but rather how consumer spending or financial lending behaviors may change in reaction to what is happening in the housing market. With policymakers concerned about both an economic slowdown and the potential for higher inflation, it is uncertain whether the Federal Reserve intends to ease interest rates any time soon, but it is our view that the days of policy-driven tightening are past for the near term. As always, your best strategy is to work with your Thrivent Financial registered representative to create a plan based on your goals, diversify your portfolio and remain focused on the long term. 3 How did Thrivent Real Estate Securities Fund perform for the 12-month period ended December 31, 2007? For the 12-month period ended December 31, 2007, Thrivent Real Estate Securities Fund had a return of 16.92%, net of expenses. This return was below the 15.69% return of the FTSE NAREIT Equity REIT Index. The median return of the Funds peer group, the Lipper Real Estate Mutual Fund category, was 16.46% What factors affected the Funds performance? After seven straight years of outperforming the S&P 500 Index, U.S. real estate investment trusts (REITs) were due for a correction. Significant redemption activity from the mutual fund industry negatively impacted the group as it created selling pressure on REIT stocks in general, and in particular for large-capitalization companies that had provided the best returns and liquidity over the last several years. The best-performing sectors in the Fund were health care and industrial property REITs, which provided positive returns for the year. The Funds international real estate exposure also benefited performance, with a modest decline relative to the more significant decline for U.S. REIT stocks. Property sectors that most significantly detracted from performance were multifamily apartments, office buildings, and lodging properties. The Fund had virtually no exposure to homebuilding stocks and mortgage REITs, which both underperformed equity REITs in 2007. The Funds two largest positive contributors to performance were ProLogis , a U.S. based global REIT that develops and manages warehouse distribution properties worldwide, and Ventas , a U.S. REIT that owns long-term acute care hospitals, skilled nursing centers, assisted living facilities, and healthcare office properties. What is your outlook? As a result of mutual fund outflows and a weakening U.S. economy, downward pressure on REIT stock prices may continue in 2008. With a slowing U.S. economy, demand for most types of commercial real estate space will be negatively impacted. At the margin, fundamental factors are beginning to deteriorate, as evidenced by modestly increasing vacancy rates for office buildings and retail properties. Multifamily apartments are also being impacted by the oversupply of single family housing for sale, and the lodging sector may deteriorate as a result of consumer spending weakness and more stringent corporate travel expenditures. Regional malls are still enjoying high occupancy rates and rising rents, particularly in dominant centers located in Quoted Fund performance is for Class A shares and does not reflect a sales charge. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 4 major metropolitan markets. Health care properties appear to be somewhat insulated from the slowing economy as a result of their stable demand despite economic conditions. We have positioned the Fund more defensively, in light of the weakening outlook for the U.S. economy. We believe that large-capitalization REITs with high-quality real estate and experienced management teams are best positioned to weather the difficult market conditions that are likely to persist through most of 2008. We also plan to increase the Funds exposure in the more defensive property sectors. Property sectors that are generally considered to be more defensive are health care REITs, net-leased properties, and high-quality regional malls. Property sectors that are less defensive  in which we intend to reduce exposure-are multifamily apartments and lodging, which have the greatest immediate sensitivity to weakening economic conditions. In summary, we expect 2008 to be a challenging year for the U.S. economy, with slower economic growth and reduced leasing demand for commercial real estate. This may provide an attractive buying opportunity for investors willing to look beyond the current weak performance period in order to capture attractive current yield and long-term appreciation potential. 1 Class A performance has been restated to reflect the maximum sales charge of 5.5% . Institutional Class shares have no sales load and are for institutional shareholders only. 2 Past performance is not an indication of future results. Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. Periods of less than one year are not annualized. Investing in a mutual fund involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. The Fund primarily invests in real estate-related industries; as a consequence, the Fund may be subject to greater price volatility than a fund investing in a broad range of industries. At various times, the Funds adviser waived its management fee and/or reimbursed Fund expenses. Had the adviser not done so, the Funds total returns would have been lower. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. 3 Performance of other classes will be greater or less than the line shown based on the differences in fees paid by shareholders in the different classes. * As you compare performance, please note that the Funds performance reflects the maximum 5.5% sales charge, while the Consumer Price Index and FTSE NAREIT Equity REIT Index do not reflect any such charges. If you were to purchase any of the above individual stocks or funds represented in these Indexes, any charges you would pay would reduce your total return as well. ** The FTSE NAREIT Equity REIT Index is an unmanaged capitalization-weighted index of all equity real estate investment trusts. It is not possible to invest directly in this Index. The performance of this Index does not reflect deductions for fees, expanses or taxes. *** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. 5 How did the Fund perform during the 12-month period ended December 31, 2007? Thrivent Diversified Income Plus Fund returned 1.12% for the period. This compares with the Funds primary benchmarks, including the S&P 500 Dividend Aristocrats Index, which returned 2.07%; the Lehman Brothers Aggregate Bond Index, which returned 6.97%; and the Lehman Brothers High Yield Bond Index, which returned 1.87% for the same time frame. What factors affected the Funds performance? Detracting from the Funds performance during the period was the fact that most yield-oriented investments  our main investment focus  provided relatively poor performance. In the equity portion, our allocation to real estate investment trusts (REITs) was a substantial detractor from the Funds performance. REIT share prices fell sharply during the period as they corrected from the high valuations reached due to the Equity Office Property acquisition in the first quarter of 2007. Although we meaningfully reduced our position in REITs from the Funds long-term strategic 11% allocation, having any exposure to these securities was problematic. Also hurting the Funds performance was the relatively high allocation to financial stocks, which sharply underperformed the market due to ongoing troubles in the credit markets. Positive contributors to the Funds performance were our weightings in investment-grade bonds and convertibles. Our position in Treasury securities performed particularly well as investors flocked to their safety when concerns about sub-prime mortgage market fallout grew later in the period. The investment-grade bond portion of the Fund is designed to add diversification and support if higher-yield securities falter, and thats how it worked this period. Among the Funds other fixed-income holdings, our high-yield bonds performed substantially better than the Lehman Brothers High Yield Index, one of our primary benchmarks, due to our focus on higher-quality securities within this segment. What is your outlook? We think economic growth will continue to slow in 2008, but we dont expect a recession. It will take several months for the economy to work off the effects of the credit crunch. Quoted Fund performance is for Class A shares and does not reflect a sales charge. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. Major Market Sectors represent long-term non-government holdings. The list of Top 10 Holdings excludes short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 6 The slowdown and continued challenges in the housing and mortgage markets will likely prompt the Federal Reserve to continue easing interest rates, perhaps more aggressively than initially thought. European and other central banks should continue to support the Feds efforts. Considering our outlook, there could be some near-term weakness in REIT and financial stocks and other investments that involve risk. We expect the performance of these investments to turn around by the second or third quarter of 2008, as credit market problems are resolved and value hunters begin buying. In the meantime, well continue to underweight our position in the REIT sector and carefully monitor our financial stock holdings. The high-yield market has been dramatically re-priced, yet credit problems, higher defaults and possible supply pressures may inhibit this market in the coming year. Well continue to be cautious in this sector as well by upgrading quality and assuming a generally defensive posture. 1 Class A performance reflects the maximum sales charge of 4.5% . Class B performance reflects the maximum deferred sales charge of 5%, declining 1% each year during the first five years and then converting to Class A shares after the fifth year. Institutional Class shares have no sales load and are for institutional shareholders only. 2 Past performance is not an indication of future results. Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. Investing in a mutual fund involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. At various times, the Funds adviser waived its management fee and/or reimbursed Fund expenses. Had the adviser not done so, the Funds total returns would have been lower. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. 3 Performance of other classes will be greater or less than the line shown based on the differences in loads and fees paid by shareholders investing in the different classes. * As you compare performance, please note that the Funds performance reflects the maximum 4.5% sales charge, while the S&P 500 Dividend Aristocrats Index, the Lehman Brothers Aggregate Bond Index, the Lehman Brothers U.S. Corporate High Yield Bond Index and the Consumer Price Index do not reflect any such charges. If you were to purchase any of the above individual stocks or funds represented in these Indexes, any charges you would pay would reduce your total return as well. ** The S&P 500 Dividend Aristocrats Index is an index which measures the performance of large-capitalization companies within the S&P 500 that have followed a managed dividends policy of consistently increasing dividends every year for at least 25 years. The index portfolio has both capital growth and dividend income characteristics, is equal-weighted and is broadly diversified across sectors. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. The composition of the S&P 500 Dividend Aristocrats Index serves as a better reflection of the Funds current strategy than does the Lehman Brothers U.S. Corporate High Yield Bond Index. *** The Lehman Brothers Aggregate Bond Index is an index that measures the performance of U.S. investment grade bonds. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. **** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. 7 Shareholder Expense Example (unaudited) As a shareholder of the fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments; and (2) ongoing costs, including management fees; distribution (12b-1) fees and other Fund expenses. This Shareholder Expense Example is intended to help you understand your ongoing costs (in dollars) of investing in the fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from June 30, 2007 through December 31, 2007. Actual Expenses In the table below, the first section, labeled Actual, provides information about actual account values and actual expenses. You may use the information in this section, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number from the appropriate Class line under the heading entitled Expenses Paid During Period to estimate the expenses you paid. A small account fee of $12 is charged to Class A and Class B shareholder accounts if the value falls below the stated account minimum of $1,000. This fee is not included in the table below. If it were, the expenses you paid during the period would have been higher and the ending account value would have been lower. Hypothetical Example for Comparison Purposes In the table below, the second section, labeled Hypothetical, provides information about hypothetical account values and hypothetical expenses based on the Funds actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. A small account fee of $12 is charged to Class A and Class B shareholder accounts if the value falls below the stated account minimum of $1,000. This fee is not included in the table below. If it were, the expenses you paid during the period would have been higher and the ending account value would have been lower. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads). Therefore, the second section of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Account Account Paid During Annualized Value Value Period * Expense 6/30/2007 12/31/2007 6/30/2007  12/31/2007 Ratio Thrivent Real Estate Securities Fund Actual Class A $1,000 $885 $5.97 1.25% Institutional Class $1,000 $887 $4.49 0.94% Hypothetical ** Class A $1,000 $1,019 $6.40 1.25% Institutional Class $1,000 $1,021 $4.81 0.94% Thrivent Diversified Income Plus Fund Actual Class A $1,000 $979 $4.46 0.89% Class B $1,000 $972 $10.15 2.03% Institutional Class $1,000 $980 $2.46 0.49% Hypothetical ** Class A $1,000 $1,021 $4.56 0.89% Class B $1,000 $1,015 $10.37 2.03% Institutional Class $1,000 $1,023 $2.51 0.49% * Expenses are equal to the Funds annualized expense ratio, multiplied by the average account value over the period, multiplied by 185/365 to reflect the one-half year period. ** Assuming 5% total return before expenses. 8 Report of Independent Registered Public Accounting Firm To the Shareholders and Trustees of the Thrivent Mutual Funds: In our opinion, the accompanying statements of assets and liabilities, including the schedules of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of the Thrivent Real Estate Securities Fund and the Thrivent Diversified Income Plus Fund (the Funds) at December 31, 2007, the results of each of their operations, changes in each of their net assets and their financial highlights for each of the periods presented, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the Funds management; our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at December 31, 2007 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. February 15, 2008 9 Real Estate Securities Fund Schedule of Investments as of December 31, 2007 Shares Common Stock (94.9%) Value Shares Common Stock (94.9%) Value Diversified REITS (5.4%) Mortgage REITS (0.4%) 4,000 Colonial Properties Trust $90,520 13,500 iSTAR Financial, Inc. * $351,675 17,827 Liberty Property Trust 513,596 Total Mortgage REITS 5,000 PS Business Parks, Inc. 262,750 43,500 Vornado Realty Trust 3,825,825 Office REITS (14.9%) 4,200 Washington Real Estate 13,200 Alexandria Real Estate Investment Trust * 131,922 Equities, Inc. 1,342,044 Total Diversified REITS 20,500 BioMed Realty Trust, Inc. * 474,985 38,500 Boston Properties, Inc. 3,534,685 Financials (6.4%) 33,976 Brandywine Realty Trust 609,190 10,200 iShares Cohen & Steers Realty 23,000 Corporate Office Properties Trust * 724,500 Majors Index Fund * 808,044 23,400 Digital Realty Trust, Inc. * 897,858 15,000 iShares Dow Jones U.S. Real Estate 24,900 Douglas Emmett, Inc. 562,989 Index Fund * 988,500 21,100 Duke Realty Corporation 550,288 68,884 SPDR DJ Wilshire International 17,031 Highwoods Properties, Inc. * 500,371 Real Estate ETF * 3,922,944 13,100 Kilroy Realty Corporation 719,976 Total Financials 10,000 Lexington Corporate Properties Trust 145,400 19,600 Mack-Cali Realty Corporation 666,400 Foreign (3.6%) 15,225 Maguire Properties, Inc. * 448,681 10,300 British Land Company plc 193,135 23,787 SL Green Realty Corporation * 2,223,111 68,800 Brookfield Properties Corporation * 1,324,400 Total Office REITS 9,600 Henderson Land Development Company, Ltd. 89,156 20,000 Hongkong Land Holdings, Ltd. 97,954 Real Estate Management & Development (0.4%) 23,000 Hopson Development Holdings, Ltd. 62,730 7,668 Forest City Enterprises 340,766 7,500 Land Securities Group plc 224,737 Total Real Estate 5,000 Lend Lease Corporation, Ltd. 75,499 Management & Development 8,900 Mitsubishi Estate Company, Ltd. 212,042 10,000 Mitsui Fudosan Company, Ltd. 215,665 Residential REITS (13.1%) 20,000 Stockland 146,794 7,600 American Campus Communities, Inc. 204,060 8,000 Sun Hung Kai Properties, Ltd. 168,028 23,210 Apartment Investment & 1,035 Unibail-Rodamco 226,472 Management Company * 806,083 10,678 Westfield Group 195,218 28,700 Avalonbay Communities, Inc. * 2,701,818 Total Foreign 17,700 BRE Properties, Inc. * 717,381 19,000 Camden Property Trust 914,850 Hotels, Resorts & Cruise Lines (1.2%) 7,700 Equity Lifestyle Properties, Inc. 351,659 25,300 Starwood Hotels & Resorts 68,000 Equity Residential REIT 2,479,960 Worldwide, Inc. 1,113,959 14,000 Essex Property Trust, Inc. * 1,364,860 Total Hotels, Resorts & 14,105 Home Properties, Inc. * 632,609 Cruise Lines 10,300 Mid-America Apartment Communities, Inc. * 440,325 12,500 Post Properties, Inc. * 439,000 Industrial REITS (8.3%) 37,300 UDR, Inc. * 740,405 30,500 AMB Property Corporation * 1,755,580 Total Residential REITS 31,000 DCT Industrial Trust, Inc. * 288,610 7,300 EastGroup Properties, Inc. 305,505 80,858 ProLogis Trust * 5,124,780 Total Industrial REITS The accompanying Notes to Financial Statements are an integral part of this schedule. 10 Real Estate Securities Fund Schedule of Investments as of December 31, 2007 Shares Common Stock (94.9%) Value Shares Common Stock (94.9%) Value Retail REITS (24.4%) Specialized REITS (16.8%) 8,100 Acadia Realty Trust $207,441 37,500 Ashford Hospitality Trust $269,625 16,200 CBL & Associates Properties, Inc. 387,342 33,294 DiamondRock Hospitality Company 498,744 36,700 Developers Diversified Realty 5,800 Entertainment Properties Trust 272,600 Corporation 1,405,243 27,000 Extra Space Storage, Inc. 385,830 5,500 Equity One, Inc. * 126,665 9,200 FelCor Lodging Trust, Inc. 143,428 21,600 Federal Realty Investment Trust * 1,774,440 32,200 Health Care Property Investors, Inc. 1,119,916 62,000 General Growth Properties, Inc. 2,553,160 20,500 Health Care REIT, Inc. * 916,145 8,400 Glimcher Realty Trust * 120,036 9,000 Healthcare Realty Trust, Inc. 228,510 16,900 Inland Real Estate Corporation * 239,304 5,000 Hersha Hospitality Trust 47,500 60,667 Kimco Realty Corporation * 2,208,279 15,200 Hospitality Properties Trust 489,744 6,954 Kite Realty Group Trust 106,188 149,683 Host Marriott Corporation * 2,550,598 24,500 Macerich Company 1,740,970 17,000 LaSalle Hotel Properties * 542,300 18,000 National Retail Properties, Inc. 420,840 26,000 Nationwide Health Properties, Inc. * 816,400 3,300 Pennsylvania Real Estate 5,000 Omega Healthcare Investors, Inc. 80,250 Investment Trust 97,944 9,100 Plum Creek Timber Company, Inc. 418,964 2,500 Ramco-Gershenson Properties Trust 53,425 42,100 Public Storage, Inc. 3,090,561 7,000 Realty Income Corporation * 189,140 19,900 Senior Housing Property Trust 451,332 23,000 Regency Centers Corporation 1,483,270 1,000 Sovran Self Storage, Inc. 40,100 78,800 Simon Property Group, Inc. * 6,844,569 23,600 Strategic Hotel Capital, Inc. * 394,828 13,700 Tanger Factory Outlet Centers, Inc. * 516,627 13,000 Sunstone Hotel Investors, Inc. * 237,770 20,500 Taubman Centers, Inc. 1,008,395 8,500 U-Store-It Trust 77,860 14,300 Weingarten Realty Investors 449,592 43,741 Ventas, Inc. * 1,979,280 Total Retail REITS Total Specialized REITS Total Common Stock (cost $90,298,074) The accompanying Notes to Financial Statements are an integral part of this schedule. 11 Real Estate Securities Fund Schedule of Investments as of December 31, 2007 Interest Maturity Shares Collateral Held for Securities Loaned (42.0%) Rate (+) Date Value 37,685,177 Thrivent Financial Securities Lending Trust 5.000% N/A $37,685,177 Total Collateral Held for Securities Loaned (cost $37,685,177) Principal Interest Maturity Amount Short-Term Investments (4.7%) Rate (+) Date Value $4,195,000 Federal Home Loan Mortgage Corporation 3.150% 1/2/2008 $4,194,633 Total Short-Term Investments (at amortized cost) Total Investments (cost $132,177,884) 141.6% Other Assets and Liabilities, Net (41.6%) Total Net Assets 100.0% * All or a portion of the security is on loan as discussed in item 2(M) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: ETF  Exchange Traded Fund REIT  Real Estate Investment Trust, is a company that buys, develops, manages and/or sells real estate assets. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $617,419 Gross unrealized depreciation (7,661,902) Net unrealized appreciation (depreciation) ($7,044,483) Cost for federal income tax purposes $134,159,742 The accompanying Notes to Financial Statements are an integral part of this schedule. 12 Diversified Income Plus Fund Schedule of Investments as of December 31, 2007 Shares Common Stock (37.7%) Value Shares Common Stock (37.7%) Value Consumer Discretionary (1.9%) 10,900 Astoria Financial Corporation $253,643 12,900 Genuine Parts Company $597,270 4,000 Avalonbay Communities, Inc. 376,560 9,300 Home Depot, Inc. 250,542 36,100 Bank of America Corporation ± 1,489,486 15,200 Leggett & Platt, Inc. 265,088 14,000 BB&T Corporation 429,380 17,100 McDonalds Corporation 1,007,361 3,400 BioMed Realty Trust, Inc. 78,778 6,300 Nordstrom, Inc. 231,399 6,000 Boston Properties, Inc. 550,860 4,100 Polaris Industries, Inc. * 195,857 5,700 Brandywine Realty Trust 102,201 14,000 Stanley Works 678,720 2,500 BRE Properties, Inc. 101,325 3,800 VF Corporation 260,908 2,900 Camden Property Trust 139,635 Total Consumer Discretionary 4,100 Capital Lease Funding, Inc. 34,522 4,000 CBL & Associates Properties, Inc. 95,640 Consumer Staples (5.4%) 3,100 Cedar Shopping Centers, Inc. 31,713 21,400 Altria Group, Inc.  1,617,412 15,900 Citigroup, Inc. 468,096 4,000 Brown-Forman Corporation 296,440 1,200 Cogdell Spencer, Inc. 19,116 17,900 Clorox Company 1,166,543 2,400 Colonial Properties Trust * 54,312 19,600 Coca-Cola Company 1,202,852 13,300 Comerica, Inc. 578,949 1,600 Imperial Tobacco Group plc ADR 171,648 15,100 Commerce Group, Inc. 543,298 13,800 Kimberly-Clark Corporation 956,892 1,900 Corporate Office Properties Trust 59,850 20,000 Kraft Foods, Inc. 652,600 2,200 Cousins Properties, Inc. 48,620 5,800 PepsiCo, Inc. 440,220 5,600 Credicorp, Ltd. 427,280 21,200 Procter & Gamble Company 1,556,504 10,800 DCT Industrial Trust, Inc. * 100,548 11,500 SUPERVALU, Inc. 431,480 7,000 Developers Diversified Realty 10,400 Universal Corporation 532,688 Corporation 268,030 23,200 Wal-Mart Stores, Inc. 1,102,696 5,400 DiamondRock Hospitality Company 80,892 Total Consumer Staples 3,000 Digital Realty Trust, Inc. * 115,110 1,200 Douglas Emmett, Inc. 27,132 Energy (3.6%) 7,900 Duke Realty Corporation 206,032 11,800 BP plc 863,406 1,000 EastGroup Properties, Inc. 41,850 15,900 Chevron Corporation 1,483,947 1,700 Education Realty Trust, Inc. 19,108 29,625 Energy Income and Growth Fund 727,294 1,700 Entertainment Properties Trust 79,900 15,900 Exxon Mobil Corporation  1,489,671 500 Equity Lifestyle Properties, Inc. 22,835 7,900 Holly Corporation 402,031 2,100 Equity One, Inc. 48,363 48,455 Kayne Anderson MLP 14,900 Equity Residential REIT 543,403 Investment Company 1,421,670 1,200 Essex Property Trust, Inc. 116,988 7,500 Sasol, Ltd. ADR 371,025 3,900 Extra Space Storage, Inc. 55,731 Total Energy 14,000 Federal Home Loan Mortgage Corporation 476,980 Financials (16.4%) 2,900 Federal Realty Investment Trust 238,235 800 Acadia Realty Trust 20,488 3,600 FelCor Lodging Trust, Inc. 56,124 700 Agree Realty Corporation 21,070 66,252 Fiduciary/Claymore MLP 1,200 Alexandria Real Estate Equities, Inc. 122,004 Opportunity Fund 1,383,342 5,000 AMB Property Corporation 287,800 3,300 First Industrial Realty Trust, Inc. * 114,180 1,200 American Campus Communities, Inc. 32,220 1,300 First Potomac Realty Trust 22,477 7,900 American Financial Realty Trust 63,358 4,300 Franklin Street Properties Corporation * 63,640 3,200 American International Group, Inc. 186,560 13,000 General Growth Properties, Inc. 535,340 1,000 American Land Lease, Inc. 19,830 2,000 Getty Realty Corporation 53,360 4,900 Apartment Investment & 1,300 Gladstone Commercial Corporation 22,802 Management Company 170,177 4,700 Glimcher Realty Trust * 67,163 47,200 Arthur J. Gallagher & Company  1,141,768 2,900 GMH Communities Trust 16,008 9,400 Ashford Hospitality Trust 67,586 2,900 Hartford Financial Services 1,900 Associated Estates Realty Corporation 17,936 Group, Inc. 252,851 The accompanying Notes to Financial Statements are an integral part of this schedule. 13 Diversified Income Plus Fund Schedule of Investments as of December 31, 2007 Shares Common Stock (37.7%) Value Shares Common Stock (37.7%) Value Financials  continued 500 Saul Centers, Inc. $26,715 11,500 Health Care Property Investors, Inc. $399,970 5,200 Senior Housing Property Trust 117,936 4,800 Health Care REIT, Inc. * 214,512 11,900 Simon Property Group, Inc. 1,033,634 1,500 Healthcare Realty Trust, Inc. 38,085 2,966 SL Green Realty Corporation * 277,202 2,800 Hersha Hospitality Trust 26,600 1,200 Sovran Self Storage, Inc. 48,120 3,000 Highwoods Properties, Inc. 88,140 3,600 Strategic Hotel Capital, Inc. * 60,228 2,100 Home Properties, Inc. * 94,185 2,100 Sun Communities, Inc. * 44,247 8,300 Hospitality Properties Trust 267,426 3,300 Sunstone Hotel Investors, Inc. 60,357 27,400 Host Marriott Corporation 466,896 1,300 Tanger Factory Outlet Centers, Inc. 49,023 19,100 HRPT Properties Trust * 147,643 1,600 Taubman Centers, Inc. 78,704 10,900 HSBC Holdings plc ADR 912,439 29,997 Tortoise Energy 3,400 Inland Real Estate Corporation * 48,144 Infrastructure Corporation 999,194 3,774 Investors Real Estate Trust * 33,853 23,895 Tortoise North American 4,200 J.P. Morgan Chase & Company 183,330 Energy Corporation 593,787 1,400 Kilroy Realty Corporation 76,944 52,700 U.S. Bancorp * 1,672,698 13,545 Kimco Realty Corporation * 493,038 7,400 UDR, Inc. * 146,890 1,500 Kite Realty Group Trust 22,905 900 Universal Health Realty 1,700 LaSalle Hotel Properties 54,230 Income Trust 31,896 6,200 Lexington Corporate Properties Trust * 90,148 1,200 Urstadt Biddle Properties 18,600 5,900 Liberty Property Trust 169,979 4,400 U-Store-It Trust 40,304 4,100 Lincoln National Corporation 238,702 7,300 Ventas, Inc. 330,325 900 LTC Properties, Inc. 22,545 8,000 Vornado Realty Trust * 703,600 3,700 Macerich Company 262,922 2,700 Washington Real Estate 4,700 Mack-Cali Realty Corporation 159,800 Investment Trust * 84,807 2,100 Maguire Properties, Inc. * 61,887 4,800 Weingarten Realty Investors 150,912 4,900 Medical Properties Trust, Inc. * 49,931 38,100 Wells Fargo & Company 1,150,239 24,300 Mercury General Corporation 1,210,383 Total Financials 1,300 Mid-America Apartment Communities, Inc. 55,575 Health Care (3.4%) 1,700 Mission West Properties, Inc. 16,167 16,700 Abbott Laboratories  937,705 2,400 Monmouth Real Estate Investment 10,000 Bristol-Myers Squibb Company 265,200 Corporation 19,440 20,000 Eli Lilly and Company 1,067,800 12,000 National City Corporation 197,520 22,900 Johnson & Johnson 1,527,430 4,500 National Retail Properties, Inc. 105,210 3,900 Medtronic, Inc. 196,053 5,300 Nationwide Health Properties, Inc. * 166,420 15,000 Merck & Company, Inc. 871,650 4,500 Omega Healthcare Investors, Inc. 72,225 5,000 Meridian Bioscience, Inc. 150,400 1,000 One Liberty Properties, Inc. * 18,370 52,700 Pfizer, Inc. 1,197,871 900 Parkway Properties, Inc. 33,282 4,600 Teva Pharmaceutical Industries, 2,800 Pennsylvania Real Estate Ltd. ADR 213,808 Investment Trust 83,104 Total Health Care 9,400 Plum Creek Timber Company, Inc. 432,776 2,000 Post Properties, Inc. * 70,240 Industrials (3.5%) 1,900 Potlatch Corporation 84,436 5,000 3M Company 421,600 13,600 ProLogis Trust 861,968 6,300 Avery Dennison Corporation 334,782 500 PS Business Parks, Inc. 26,275 9,000 Briggs & Stratton Corporation * 203,940 6,402 Public Storage, Inc. 469,971 19,100 Caterpillar, Inc. 1,385,896 1,000 Ramco-Gershenson Properties Trust 21,370 2,700 Expeditors International of 4,400 Rayonier, Inc. REIT 207,856 Washington, Inc. 120,636 6,300 Realty Income Corporation * 170,226 10,900 General Dynamics Corporation 969,991 3,500 Regency Centers Corporation 225,715 41,400 General Electric Company 1,534,698 32,658 Regions Financial Corporation * 772,362 38,300 Masco Corporation 827,663 The accompanying Notes to Financial Statements are an integral part of this schedule. 14 Diversified Income Plus Fund Schedule of Investments as of December 31, 2007 Shares Common Stock (37.7%) Value Shares Preferred Stock (2.1%) Value Industrials  continued Financials (1.2%) 4,000 Raytheon Company $242,800 21,700 Bank of America Corporation $513,639 13,500 Tomkins plc ADR 188,325 20,000 Citigroup Capital VIII 421,000 3,400 United Technologies Corporation 260,236 19,000 HSBC USA, Inc. 418,190 Total Industrials 20,000 MetLife, Inc. 436,800 21,000 Santander Finance Preferred SA Information Technology (0.8%) Unipersonal # 463,050 7,200 International Business Machines Total Financials Corporation 778,320 12,500 Linear Technology Corporation * 397,875 U.S. Government (0.5%) 7,700 Paychex, Inc. 278,894 14,300 Federal Home Loan Mortgage Total Information Technology Corporation # 373,945 18,100 Federal National Mortgage Materials (1.0%) Association # 466,075 1,700 Broken Hill Proprietary, Ltd. $119,068 Total U.S. Government 2,700 Martin Marietta Materials, Inc. * 358,020 6,600 Nucor Corporation 390,852 Utilities (0.4%) 8,700 PPG Industries, Inc. 611,001 15,600 CenterPoint Energy, Inc., 5,700 Sonoco Products Company 186,276 Convertible ± 500,448 3,100 Vulcan Materials Company 245,179 720 NRG Energy, Inc., Convertible 270,504 Total Materials Total Utilities Telecommunications Services (1.2%) Total Preferred Stock 12,200 America Movil SA de CV ADR 748,958 (cost $3,967,165) 37,200 AT&T, Inc. ± 1,546,033 Total Telecommunications Services Utilities (0.5%) 14,300 Atmos Energy Corporation 400,972 5,400 Huaneng Power International, Inc. ADR 223,020 7,800 Progress Energy, Inc. 377,754 Total Utilities Total Common Stock (cost $76,053,272) The accompanying Notes to Financial Statements are an integral part of this schedule. 15 Diversified Income Plus Fund Schedule of Investments as of December 31, 2007 Principal Interest Maturity Amount Bank Loans (3.7%)!! Rate Date Value Basic Materials (0.2%) $491,181 Domtar Corporation, Term Loan 6.403% 3/7/2014 $470,458 Total Basic Materials Capital Goods (0.3%) 318,803 Allied Waste North America, Inc., Term Loan § ≠ 6.358 3/28/2014 304,125 191,676 Allied Waste North America, Inc., Term Loan § ≠ 6.621 3/28/2014 182,851 Total Capital Goods Communications Services (0.6%) 547,236 Idearc, Inc., Term Loan § ≠ 6.830 11/17/2014 520,082 547,250 Windstream Corporation, Term Loan 6.714 7/17/2013 536,491 Total Communications Services Consumer Cyclical (0.3%) 83,688 Hertz Corporation, Term Loan 6.660 12/21/2012 81,847 463,984 Hertz Corporation, Term Loan 6.894 12/21/2012 453,609 Total Consumer Cyclical Consumer Non-Cyclical (1.2%) 548,625 Biomet, Inc., Term Loan 7.858 3/25/2015 542,524 550,000 BSC International Holdings, Ltd., Term Loan § ≠ 5.830 4/21/2011 523,875 5,964 CHS/Community Health Systems, Inc., Term Loan § ≠ 7.331 7/25/2014 5,736 533,110 CHS/Community Health Systems, Inc., Term Loan 7.331 7/25/2014 512,729 596,962 SUPERVALU, Inc., Term Loan 6.396 6/2/2012 583,011 Total Consumer Non-Cyclical Financials (0.3%) 547,236 Solar Capital Corporation, Term Loan 6.898 2/28/2014 527,552 Total Financials Technology (0.3%) 441,728 Flextronics Semiconductor, Ltd., Term Loan 7.394 10/1/2014 429,581 126,914 Flextronics Semiconductor, Ltd., Term Loan 7.455 10/1/2014 123,741 Total Technology Utilities (0.5%) 568,575 Energy Future Holdings, Term Loan 8.396 10/10/2014 557,602 161,348 NRG Energy, Inc., Term Loan 6.480 2/1/2013 152,810 349,469 NRG Energy, Inc., Term Loan 6.580 2/1/2013 332,607 Total Utilities Total Bank Loans (cost $6,958,939) The accompanying Notes to Financial Statements are an integral part of this schedule. 16 Diversified Income Plus Fund Schedule of Investments as of December 31, 2007 Principal Interest Maturity Amount Long-Term Fixed Income (53.3%) Rate Date Value Asset-Backed Securities (2.6%) $1,500,000 Citibank Credit Card Issuance Trust 5.650% 9/20/2019 $1,501,502 1,000,000 Discover Card Master Trust 5.650 3/16/2020 998,737 850,000 GAMUT Reinsurance, Ltd.  ≤ 11.960 1/31/2008 855,355 250,000 GAMUT Reinsurance, Ltd.  ≤ 19.960 1/31/2008 249,725 600,000 Merna Re, Ltd.  ≤ 6.580 3/31/2008 592,740 600,000 Merna Re, Ltd.  ≤ 7.580 3/31/2008 595,020 Total Asset-Backed Securities Basic Materials (4.2%) 150,000 Aleris International, Inc. 9.000 12/15/2014 125,250 110,000 Aleris International, Inc. 10.000 12/15/2016 89,100 220,000 Arch Western Finance, LLC 6.750 7/1/2013 213,400 104,000 Buckeye Technologies, Inc. 8.000 10/15/2010 102,960 570,000 Chemtura Corporation 6.875 6/1/2016 535,800 280,000 Domtar, Inc. 7.875 10/15/2011 285,950 280,000 Domtar, Inc. 5.375 12/1/2013 252,700 190,000 Domtar, Inc. 7.125 8/15/2015 186,200 190,000 Drummond Company, Inc. ≤ 7.375 2/15/2016 176,225 600,000 FMG Finance, Pty., Ltd. ≤ 10.625 9/1/2016 687,000 670,000 Freeport-McMoRan Copper & Gold, Inc. ± 8.375 4/1/2017 718,575 120,000 Georgia-Pacific Corporation * 8.125 5/15/2011 121,800 760,000 Georgia-Pacific Corporation ≤ 7.125 1/15/2017 739,100 300,000 Glencore Funding, LLC ≤ 6.000 4/15/2014 301,756 300,000 Graphic Packaging International Corporation * 9.500 8/15/2013 296,250 320,000 Griffin Coal Mining Company, Pty., Ltd. ≤ 9.500 12/1/2016 284,800 220,000 Huntsman International, LLC 7.875 11/13/2014 233,200 100,000 Jefferson Smurfit Corporation 8.250 10/1/2012 98,500 440,000 Mosaic Global Holdings, Inc., Convertible ≤ 7.375 12/1/2014 470,800 570,000 Novelis, Inc. 7.250 2/15/2015 535,800 550,000 Peabody Energy Corporation 5.875 4/15/2016 517,000 570,000 Smurfit-Stone Container Enterprises, Inc. * 8.000 3/15/2017 550,762 340,000 Terra Capital, Inc. 7.000 2/1/2017 332,350 Total Basic Materials Capital Goods (3.2%) 620,000 Allied Waste North America, Inc.  6.875 6/1/2017 604,500 100,000 Ashtead Capital, Inc.  ≤ 9.000 8/15/2016 88,500 190,000 Ball Corporation  6.625 3/15/2018 188,575 210,000 Berry Plastics Holding Corporation 8.875 9/15/2014 199,500 550,000 Bombardier, Inc.  ≤ 6.750 5/1/2012 556,875 490,000 Case New Holland, Inc. ± 7.125 3/1/2014 488,775 150,000 Crown Americas, Inc. 7.625 11/15/2013 153,375 150,000 Crown Americas, Inc. 7.750 11/15/2015 154,500 520,000 Da-Lite Screen Company, Inc. 9.500 5/15/2011 517,400 105,000 Invensys plc ≤ 9.875 3/15/2011 110,900 850,000 L-3 Communications Corporation 5.875 1/15/2015 820,250 600,000 L-3 Communications Corporation, Convertible  3.000 8/1/2035 725,250 190,000 Mueller Water Products, Inc. 7.375 6/1/2017 169,812 100,000 Owens-Brockway Glass Container, Inc. 8.250 5/15/2013 103,750 320,000 Owens-Illinois, Inc. * 7.500 5/15/2010 324,000 The accompanying Notes to Financial Statements are an integral part of this schedule. 17 Diversified Income Plus Fund Schedule of Investments as of December 31, 2007 Principal Interest Maturity Amount Long-Term Fixed Income (53.3%) Rate Date Value Capital Goods  continued $260,000 Plastipak Holdings, Inc. ≤ 8.500% 12/15/2015 $260,000 180,000 Rental Services Corporation * 9.500 12/1/2014 161,100 150,000 TransDigm, Inc. 7.750 7/15/2014 152,250 350,000 United Rentals North America, Inc. 7.000 2/15/2014 293,125 Total Capital Goods Collateralized Mortgage Obligations (2.5%) 2,672,956 Deutsche Alt-A Securities, Inc.  5.633 1/25/2008 2,552,020 2,276,559 Washington Mutual Alternative Loan Trust  5.538 1/25/2008 2,150,992 Total Collateralized Mortgage Obligations Commercial Mortgage-Backed Securities (3.1%) 2,000,000 Banc of America Large Loan Trust ± ≤ 5.138 1/15/2008 1,932,918 2,000,000 Commercial Mortgage Pass-Through Certificates  ≤ 5.208 1/15/2008 1,912,804 2,000,000 Wachovia Bank Commercial Mortgage Trust  ≤ 5.148 1/15/2008 1,951,734 Total Commercial Mortgage-Backed Securities Communications Services (7.6%) 660,000 American Tower Corporation  7.125 10/15/2012 678,150 480,000 American Tower Corporation ≤ 7.000 10/15/2017 482,400 180,000 Centennial Communications Corporation * 8.125 2/1/2014 177,300 290,000 Charter Communications Operating, LLC ≤ 8.000 4/30/2012 279,850 240,000 Citizens Communications Company 9.250 5/15/2011 259,800 570,000 Citizens Communications Company ± 6.250 1/15/2013 552,188 550,000 CSC Holdings, Inc. 7.625 4/1/2011 548,625 99,000 Dex Media West, LLC/Dex Media West Finance Company 9.875 8/15/2013 102,960 550,000 DIRECTV Holdings, LLC 6.375 6/15/2015 528,000 1,140,000 Echostar DBS Corporation ± 6.625 10/1/2014 1,134,300 700,000 Idearc, Inc. 8.000 11/15/2016 642,250 90,000 Intelsat Bermuda, Ltd. 9.250 6/15/2016 90,450 570,000 Intelsat Intermediate, Inc. > Zero Coupon 2/1/2010 465,975 200,000 Intelsat Subsidiary Holding Company, Ltd. 8.625 1/15/2015 201,000 570,000 Interpublic Group of Companies, Inc. 6.250 11/15/2014 484,500 120,000 Lamar Media Corporation 6.625 8/15/2015 116,700 570,000 Level 3 Financing, Inc. 9.250 11/1/2014 515,850 570,000 Liberty Media Corporation * 5.700 5/15/2013 528,055 140,000 Morris Publishing Group, LLC 7.000 8/1/2013 101,675 300,000 News America, Inc. ≤ 6.650 11/15/2037 309,443 380,000 NTL Cable plc 9.125 8/15/2016 376,200 320,000 Quebecor Media, Inc. ≤ 7.750 3/15/2016 307,200 280,000 Qwest Communications International, Inc. 7.250 2/15/2011 280,000 90,000 Qwest Communications International, Inc. 7.500 2/15/2014 89,775 640,000 Qwest Corporation 7.875 9/1/2011 665,600 280,000 R.H. Donnelley Corporation * 6.875 1/15/2013 250,600 420,000 R.H. Donnelley Corporation 6.875 1/15/2013 375,900 160,000 R.H. Donnelley Corporation 8.875 1/15/2016 149,600 600,000 Rogers Cable, Inc. 6.750 3/15/2015 631,139 775,000 Rogers Wireless Communications, Inc. 7.500 3/15/2015 847,528 120,000 Rural Cellular Corporation 9.875 2/1/2010 124,500 300,000 Time Warner Cable, Inc. 5.850 5/1/2017 300,740 The accompanying Notes to Financial Statements are an integral part of this schedule. 18 Diversified Income Plus Fund Schedule of Investments as of December 31, 2007 Principal Interest Maturity Amount Long-Term Fixed Income (53.3%) Rate Date Value Communications Services  continued $280,000 Time Warner Telecom Holdings, Inc. 9.250% 2/15/2014 $286,300 200,000 Valor Telecommunications Enterprises, LLC 7.750 2/15/2015 211,162 580,000 Videotron Ltee 6.875 1/15/2014 567,675 350,000 Windstream Corporation 8.625 8/1/2016 367,500 170,000 Windstream Corporation 7.000 3/15/2019 161,925 Total Communications Services Consumer Cyclical (6.1%) 270,000 American Casino & Entertainment Properties, LLC ± 7.850 2/1/2012 278,302 350,000 Beazer Homes USA, Inc. * 8.625 5/15/2011 269,500 490,000 Buhrmann U.S., Inc. 7.875 3/1/2015 461,825 250,000 Circus & Eldorado Joint Venture/ Silver Legacy Capital Corporation 10.125 3/1/2012 258,125 570,000 Corrections Corporation of America 6.250 3/15/2013 561,450 139,000 Dollarama Group, LP  ≤ 10.599 6/16/2008 139,000 260,000 Dollarama Group, LP 8.875 8/15/2012 265,200 230,000 Ford Motor Credit Company  9.693 1/15/2008 226,176 80,000 Ford Motor Credit Company 9.750 9/15/2010 76,336 170,000 Ford Motor Credit Company 7.000 10/1/2013 142,016 120,000 Ford Motor Credit Company 8.000 12/15/2016 101,929 310,000 Gaylord Entertainment Company 6.750 11/15/2014 292,175 570,000 General Motors Corporation * 7.200 1/15/2011 524,400 260,000 Hanesbrands, Inc. * 8.204 6/16/2008 257,400 240,000 Harrahs Operating Company, Inc. 5.625 6/1/2015 175,200 570,000 Host Marriott, LP 6.375 3/15/2015 555,750 250,000 K. Hovnanian Enterprises, Inc. 7.500 5/15/2016 175,000 570,000 Lear Corporation 8.500 12/1/2013 530,100 250,000 Majestic Star Casino, LLC 9.500 10/15/2010 236,250 390,000 MGM MIRAGE 5.875 2/27/2014 356,850 570,000 MGM MIRAGE * 7.625 1/15/2017 562,875 290,000 Pokagon Gaming Authority ≤ 10.375 6/15/2014 311,750 570,000 Rite Aid Corporation 7.500 3/1/2017 502,312 850,000 Royal Caribbean Cruises, Ltd. * 7.250 6/15/2016 835,579 305,000 Seminole Hard Rock Entertainment  ≤ 7.491 3/15/2008 291,275 170,000 Service Corporation International 6.750 4/1/2015 167,875 440,000 Station Casinos, Inc. 6.875 3/1/2016 321,200 280,000 Tenneco, Inc. ≤ 8.125 11/15/2015 277,200 120,000 TRW Automotive, Inc. * ≤ 7.000 3/15/2014 110,400 360,000 Tunica Biloxi Gaming Authority ≤ 9.000 11/15/2015 368,100 300,000 Turning Stone Resort Casino Enterprise ≤ 9.125 12/15/2010 303,000 180,000 Turning Stone Resort Casino Enterprise ≤ 9.125 9/15/2014 183,600 242,000 Universal City Florida Holding Company I/II  9.661 2/1/2008 242,000 210,000 Warnaco, Inc. 8.875 6/15/2013 213,675 323,000 WMG Holdings Corporation > Zero Coupon 12/15/2009 206,720 570,000 Wynn Las Vegas, LLC ≤ 6.625 12/1/2014 560,025 Total Consumer Cyclical The accompanying Notes to Financial Statements are an integral part of this schedule. 19 Diversified Income Plus Fund Schedule of Investments as of December 31, 2007 Principal Interest Maturity Amount Long-Term Fixed Income (53.3%) Rate Date Value Consumer Non-Cyclical (4.4%) $600,000 Archer-Daniels-Midland Company, Convertible  ≤ 0.875% 2/15/2014 $723,750 910,000 Boston Scientific Corporation  5.450 6/15/2014 837,200 480,000 Community Health Systems, Inc. 8.875 7/15/2015 489,000 680,000 Constellation Brands, Inc. ± 7.250 9/1/2016 637,500 300,000 Coventry Health Care, Inc. 5.950 3/15/2017 294,153 570,000 Delhaize Group, Inc. 6.500 6/15/2017 583,125 300,000 Fisher Scientific International, Inc., Convertible 3.250 3/1/2024 469,125 285,000 Genzyme Corporation, Convertible 1.250 12/1/2023 328,462 660,000 HCA, Inc. 9.250 11/15/2016 693,000 250,000 Jarden Corporation 7.500 5/1/2017 215,000 230,000 Michael Foods, Inc. 8.000 11/15/2013 227,700 600,000 Smithfield Foods, Inc. 8.000 10/15/2009 606,000 450,000 Stater Brothers Holdings, Inc. 8.125 6/15/2012 444,375 740,000 SUPERVALU, Inc. 7.500 11/15/2014 758,500 315,000 Teva Pharmaceutical Finance Company, Convertible 1.750 2/1/2026 349,650 600,000 Ventas Realty, LP/Ventas Capital Corporation 6.500 6/1/2016 588,000 Total Consumer Non-Cyclical Energy (3.1%) 220,000 CHC Helicopter Corporation 7.375 5/1/2014 207,900 680,000 Chesapeake Energy Corporation ± 6.375 6/15/2015 657,900 200,000 Chesapeake Energy Corporation 6.250 1/15/2018 192,000 600,000 Chesapeake Energy Corporation, Convertible 2.750 11/15/2035 702,000 280,000 Connacher Oil and Gas, Ltd. ≤ 10.250 12/15/2015 279,650 220,000 Denbury Resources, Inc. 7.500 12/15/2015 222,200 270,000 Forest Oil Corporation * ≤ 7.250 6/15/2019 271,350 170,000 Hornbeck Offshore Services, Inc. 6.125 12/1/2014 161,500 400,000 Newfield Exploration Company 6.625 4/15/2016 392,000 650,000 Ocean Rig Norway AS ≤ 8.375 7/1/2013 690,625 260,000 OPTI Canada, Inc. ≤ 8.250 12/15/2014 257,400 270,000 PetroHawk Energy Corporation 9.125 7/15/2013 284,175 390,000 Petroplus Finance, Ltd. ≤ 7.000 5/1/2017 356,850 280,000 Plains Exploration & Production Company 7.750 6/15/2015 280,000 560,000 Tesoro Corporation 6.500 6/1/2017 554,400 210,000 Western Oil Sands, Inc. 8.375 5/1/2012 234,214 Total Energy Financials (5.6%) 600,000 American International Group, Inc.  6.250 3/15/2037 536,651 300,000 AXA SA  ≤ 6.463 12/14/2018 270,142 300,000 BBVA Bancomer SA  ≤ 6.008 5/17/2022 288,841 290,000 Capital One Capital III  7.686 8/15/2036 235,817 290,000 Capital One Capital IV  6.745 2/17/2037 215,652 600,000 Countrywide Financial Corporation, Convertible ± ≤ 1.743 1/15/2008 467,880 570,000 Deluxe Corporation 5.125 10/1/2014 483,075 400,000 FTI Consulting, Inc. 7.625 6/15/2013 410,000 870,000 General Motors Acceptance Corporation, LLC 6.875 9/15/2011 744,280 280,000 Goldman Sachs Group, Inc., Convertible 1.000 3/7/2012 310,649 560,000 J.P. Morgan Chase Capital XX 6.550 9/29/2036 505,280 600,000 Lehman Brothers Holdings, Inc. 7.000 9/27/2027 608,972 The accompanying Notes to Financial Statements are an integral part of this schedule. 20 Diversified Income Plus Fund Schedule of Investments as of December 31, 2007 Principal Interest Maturity Amount Long-Term Fixed Income (53.3%) Rate Date Value Financials (5.6%) $470,000 Leucadia National Corporation 7.125% 3/15/2017 $434,750 870,000 Lincoln National Corporation 7.000 5/17/2016 873,500 300,000 Mitsubishi UFG Capital Finance, Ltd. 6.346 7/25/2016 284,140 290,000 ProLogis Trust 5.625 11/15/2016 268,928 580,000 Rabobank Capital Funding Trust ≤ 5.254 10/21/2016 519,117 600,000 Residential Capital Corporation 8.000 4/17/2013 369,000 580,000 Royal Bank of Scotland Group plc ≤ 6.990 10/5/2017 578,255 580,000 Student Loan Marketing Corporation 4.500 7/26/2010 531,975 580,000 Swiss RE Capital I, LP ≤ 6.854 5/25/2016 569,898 580,000 Wachovia Capital Trust III 5.800 3/15/2011 518,259 905,000 Washington Mutual Preferred Funding ≤ 6.665 12/15/2016 533,950 Total Financials Mortgage-Backed Securities (0.5%) 1,000,000 Federal National Mortgage Association Conventional 30-Yr. Pass Through § 6.500 1/1/2038 1,027,812 Total Mortgage-Backed Securities Technology (1.6%) 36,000 Avago Technologies Finance Pte  10.624 3/3/2008 36,495 180,000 Avago Technologies Finance Pte 10.125 12/1/2013 188,325 570,000 First Data Corporation ≤ 9.875 9/24/2015 530,100 570,000 Flextronics International, Ltd. 6.250 11/15/2014 542,925 110,000 NXP BV/NXP Funding, LLC  7.993 1/15/2008 101,200 190,000 NXP BV/NXP Funding, LLC * 9.500 10/15/2015 174,088 570,000 Sanmina-SCI Corporation * 6.750 3/1/2013 495,900 490,000 Seagate Technology HDD Holdings 6.800 10/1/2016 477,750 570,000 Sungard Data Systems, Inc. 4.875 1/15/2014 500,175 Total Technology Transportation (1.0%) 288,021 Continental Airlines, Inc. 7.875 7/2/2018 274,340 600,000 Continental Airlines, Inc. ± 6.903 4/19/2022 540,000 180,000 Delta Air Lines, Inc. 7.920 11/18/2010 175,500 80,000 Hertz Corporation 8.875 1/1/2014 81,100 140,000 Hertz Corporation 10.500 1/1/2016 144,900 210,000 Kansas City Southern de Mexico SA de CV 7.625 12/1/2013 207,112 502,523 Piper Jaffray Equipment Trust Securities ≤ 6.750 4/1/2011 482,422 Total Transportation U.S. Government (1.8%) 3,269,662 U.S. Treasury Notes, TIPS * 2.000 7/15/2014 3,378,225 Total U.S. Government The accompanying Notes to Financial Statements are an integral part of this schedule. 21 Diversified Income Plus Fund Schedule of Investments as of December 31, 2007 Principal Interest Maturity Amount Long-Term Fixed Income (53.3%) Rate Date Value Utilities (6.0%) $105,000 AES Corporation * 8.875% 2/15/2011 $109,462 399,000 AES Corporation  ≤ 8.750 5/15/2013 416,456 570,000 AES Corporation  ≤ 7.750 10/15/2015 578,550 480,000 CMS Energy Corporation, Convertible  2.875 12/1/2024 642,000 490,000 Colorado Interstate Gas Company 6.800 11/15/2015 510,071 100,000 Consumers Energy Company 6.300 2/1/2012 100,889 290,000 Copano Energy, LLC 8.125 3/1/2016 292,175 150,000 Dynegy Holdings, Inc. 6.875 4/1/2011 144,750 130,000 Dynegy Holdings, Inc. 7.500 6/1/2015 121,550 170,000 Dynegy Holdings, Inc. 8.375 5/1/2016 166,175 50,000 Dynegy Holdings, Inc. 7.750 6/1/2019 46,125 170,000 Edison Mission Energy 7.500 6/15/2013 174,250 180,000 Edison Mission Energy 7.750 6/15/2016 185,400 270,000 Edison Mission Energy 7.000 5/15/2017 265,275 270,000 Edison Mission Energy 7.200 5/15/2019 265,275 320,000 El Paso Corporation ± 6.875 6/15/2014 322,312 320,000 El Paso Corporation ± 7.000 6/15/2017 320,332 880,000 Enterprise Products Operating, LP 8.375 8/1/2016 900,980 240,000 Illinois Power Company ≤ 6.125 11/15/2017 242,472 570,000 Intergen NV ≤ 9.000 6/30/2017 599,925 570,000 Kinder Morgan Finance Company ulc 5.700 1/5/2016 515,965 100,000 Mirant North America, LLC 7.375 12/31/2013 100,250 755,000 NRG Energy, Inc. * 7.375 2/1/2016 736,125 170,000 Pacific Energy Partners, LP/Pacific Energy Finance Corporation 7.125 6/15/2014 176,908 200,000 Pacific Energy Partners, LP/Pacific Energy Finance Corporation 6.250 9/15/2015 200,350 570,000 Regency Energy Partners, LP 8.375 12/15/2013 587,100 145,000 Reliant Energy Resources Corporation 6.750 12/15/2014 145,362 570,000 Sabine Pass LNG, LP 7.500 11/30/2016 544,350 500,000 SemGroup, LP ≤ 8.750 11/15/2015 475,000 570,000 Sierra Pacific Power Company ≤ 6.000 5/15/2016 565,010 110,000 Southern Natural Gas Company 7.350 2/15/2031 114,858 150,000 Southern Star Central Corporation 6.750 3/1/2016 143,625 270,000 Williams Companies, Inc. 8.125 3/15/2012 293,962 170,000 Williams Partners, LP 7.250 2/1/2017 175,100 Total Utilities Total Long-Term Fixed Income (cost $102,983,359) Interest Maturity Shares Collateral Held for Securities Loaned (8.2%) Rate (+) Date Value 15,434,201 Thrivent Financial Securities Lending Trust 5.000% N/A $15,434,201 Total Collateral Held for Securities Loaned (cost $15,434,201) The accompanying Notes to Financial Statements are an integral part of this schedule. 22 Diversified Income Plus Fund Schedule of Investments as of December 31, 2007 Shares or Principal Interest Maturity Amount Short-Term Investments (3.8%) Rate (+) Date Value $1,015,000 Federal Home Loan Mortgage Corporation 3.150% 1/2/2008 $1,014,911 650,000 Federal National Mortgage Association  4.030 5/16/2008 640,055 5,391,261 Thrivent Money Market Fund 4.940 N/A 5,391,261 Total Short-Term Investments (cost $7,046,340) Total Investments (cost $212,443,276) 108.8% Other Assets and Liabilities, Net (8.8%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) 5-Yr. U.S. Treasury Bond Futures 42 March 2008 $4,591,253 $4,631,813 $40,560 10-Yr. U.S. Treasury Bond Futures (10) March 2008 (1,126,807) (1,133,906) (7,099) S&P 500 Mini-Futures 19 March 2008 1,403,600 1,403,340 (260) Total Futures The accompanying Notes to Financial Statements are an integral part of this schedule. 23 Diversified Income Plus Fund Schedule of Investments as of December 31, 2007 Notional Buy/Sell Termination Principal Unrealized Swaps and Counterparty Protection Date Amount Value Gain/(Loss) Credit Default Swaps LCDX, N.A. Index Series 9, Sell December 2012 $3,000,000 ($94,294) ($53,682) 5 Year, at 2.25%; J.P. Morgan Chase and Co. Ford Motor Company, 5 Year, at 6.90% Sell September 2012 480,000 (12,577) (12,577) Banc of America Total Swaps # Non-income producing security. * All or a portion of the security is on loan as discussed in item 2(M) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. > Denotes step coupon bonds for which the current interest rate and next scheduled reset date are shown.  Denotes variable rate obligations for which the current yield and next scheduled reset date are shown. § Denotes investments purchased on a when-issued or delayed delivery basis. ± Designated as cover for long settling trades as discussed in the Notes to Financial Statements.  At December 31, 2007, $640,055 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $9,677,446 and $3,840,463 of investments were earmarked as collateral to cover open financial futures contracts and swap contracts, respectively. ≤ Denotes securities sold under Rule 144A of the Securities Act of 1933, which exempts them from registration. These securities have been determined to be liquid under the guidelines established by the Funds Board of Trustees and may be resold to other dealers in the program or to other qualified institutional buyers. As of December 31, 2007, the value of these investments was $25,387,138 or 13.6% of total net assets. ≠ All or a portion of the loan is unfunded as discussed in item 2(T) of the Notes to Financial Statements. !! The stated interest rate represents the weighted average of all contracts within the bank loan facility. Bank loans generally have rates of interest which are reset either daily, monthly, quarterly or semi-annually by reference to a base lending rate, plus a premium. These base lending rates are primarily the London-Interbank Offered Rate (LIBOR), and secondarily the prime rate offered by one or more major United States banks (the Prime Rate) and the certificate of deposit (CD) rate or other base lending rates used by commercial lenders. Bank loans often require prepayments from excess cash flows or allow the borrower to repay at its election. The rate at which the borrower repays cannot be predicted with accuracy. Therefore, the remaining maturity may be considerably less than the stated maturities shown. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. REIT  Real Estate Investment Trust, is a company that buys, develops, manages and/or sells real estate assets. TIPS  Treasury Inflation Protected Security. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $1,700,877 Gross unrealized depreciation (11,038,505) Net unrealized appreciation (depreciation) ($9,337,628) Cost for federal income tax purposes $213,043,976 The accompanying Notes to Financial Statements are an integral part of this schedule. 24 Thrivent Mutual Funds Statement of Assets and Liabilities Diversified Real Estate Income As of December 31, 2007 Securities Fund Plus Fund Assets Investments at cost $132,177,884 $212,443,276 Investments in securities at market value 89,430,082 182,880,886 Investments in affiliates at market value 37,685,177 20,825,462 Investments at Market Value Cash 1,020  Dividends and interest receivable 789,515 1,811,135 Prepaid expenses 1,042 1,202 Receivable for investments sold 421,433 7,803,576 Receivable for fund shares sold 111,023 137,127 Receivable for forward contracts 79,050  Receivable for variation margin  8,937 Total Assets Liabilities Accrued expenses 20,465 59,700 Notes payable and other debt  25,388 Payable for investments purchased 834,213 10,297,586 Payable upon return of collateral for securities loaned 37,685,177 15,434,201 Payable for fund shares redeemed 58,063 118,855 Payable for variation margin  8,113 Payable for forward contracts 79,533  Swap agreements, at value  106,871 Payable to affiliate 65,171 123,115 Mortgage dollar roll deferred revenue  1,343 Total Liabilities Net Assets Capital stock (beneficial interest) 96,824,236 223,401,078 Accumulated undistributed net investment income/(loss) (12,199) 234,705 Accumulated undistributed net realized gain/(loss) (1,973,538) (27,572,644) Net unrealized appreciation/(depreciation) on: Investments (5,062,625) (8,736,928) Futures contracts  33,201 Swap agreements  (66,259) Foreign currency forward contracts (484)  Foreign currency transactions 330  Total Net Assets Class A Share Capital $14,597,344 $175,421,407 Shares of beneficial interest outstanding (Class A) 1,382,878 27,090,409 Net asset value per share $10.56 $6.48 Maximum public offering price $11.17 $6.79 Class B Share Capital $ $2,274,952 Shares of beneficial interest outstanding (Class B)  351,573 Net asset value per share $ $6.47 Institutional Class Share Capital $75,178,376 $9,596,794 Shares of beneficial interest outstanding (Institutional Class Shares) 7,120,415 1,484,311 Net asset value per share $10.56 $6.47 The accompanying Notes to Financial Statements are an integral part of this schedule. 25 Thrivent Mutual Funds Statement of Operations Diversified Real Estate Income For the year ended December 31, 2007 Securities Fund Plus Fund Investment Income Dividends $1,973,060 $2,765,135 Taxable interest 68,292 7,201,935 Income from mortgage dollar rolls  25,493 Income from securities loaned 51,655 120,198 Income from affiliated investments 71,784 523,341 Foreign dividend tax withholding (10,658) (437) Total Investment Income Expenses Adviser fees 659,948 1,022,485 Accounting and pricing fees 21,798 42,689 Administrative service fees 16,499 37,181 Audit and legal fees 16,497 18,802 Custody fees 24,089 27,834 Distribution expenses Class A 64,117 430,027 Distribution expenses Class B  27,723 Insurance expenses 4,208 4,832 Printing and postage expenses Class A 20,732 74,797 Printing and postage expenses Class B  4,493 Printing and postage expenses Institutional Class Shares 1,153 1,195 SEC and state registration expenses 27,574 55,747 Transfer agent fees Class A 63,086 224,922 Transfer agent fees Class B  11,318 Transfer agent fees Institutional Class Shares 249 2,142 Trustees fees 3,777 9,055 Other expenses 10,879 9,139 Total Expenses Before Reimbursement Less: Reimbursement from adviser (187,836) (337,904) Custody earnings credit (789) (4,681) Total Net Expenses Net Investment Income/(Loss) Realized and Unrealized Gains/(Losses) Net realized gains/(losses) on: Investments 1,241,297 1,744,098 Written option contracts  12,188 Futures contracts  241,288 Foreign currency transactions (14,431)  Swap agreements  (346,030) Change in net unrealized appreciation/(depreciation) on: Investments (16,989,308) (13,867,703) Futures contracts  (2,670) Foreign currency forward contracts (484)  Foreign currency transactions 330  Swap agreements  (66,259) Net Realized and Unrealized Gains/(Losses) Net Increase/(Decrease) in Net Assets Resulting From Operations The accompanying Notes to Financial Statements are an integral part of this schedule. 26 Thrivent Mutual Funds Statement of Changes in Net Assets Real Estate Securities Fund For the periods ended 12/31/2007 12/31/2006 Operations Net investment income/(loss) $1,408,152 $1,097,026 Net realized gains/(losses) on: Investments 1,241,297 1,557,584 Foreign currency transactions (14,431) (6,328) Change in net unrealized appreciation/(depreciation) on: Investments (16,989,308) 11,225,103 Foreign currency forward contracts (484)  Foreign currency transactions 330  Net Change in Net Assets Resulting From Operations Distributions to Shareholders From net investment income (1,566,394) (1,178,158) From net realized gains (2,841,093) (1,630,889) From return of capital (57,298) (195,501) Total Distributions to Shareholders Capital Stock Transactions Net Increase/(Decrease) in Net Assets Net Assets, Beginning of Period Net Assets, End of Period Diversified Income Plus Fund For the periods ended 12/31/2007 12/31/2006 (a) 10/31/2006 Operations Net investment income/(loss) $8,973,869 $1,126,327 $8,231,672 Net realized gains/(losses) on: Investments 1,744,098 1,683,435 2,948,783 Written option contracts 12,188   Futures contracts 241,288 11,487 65,497 Swap agreements (346,030)   Change in net unrealized appreciation/(depreciation) on: Investments (13,867,703) 2,052,092 2,568,745 Futures contracts (2,670) 51,632 (15,761) Swap agreements (66,259)   Net Change in Net Assets Resulting From Operations Distributions to Shareholders From net investment income (9,156,389) (1,138,483) (8,376,527) Total Distributions to Shareholders Capital Stock Transactions Net Increase/(Decrease) in Net Assets Net Assets, Beginning of Period Net Assets, End of Period (a) For the period from November 1, 2006 through December 31, 2006. The accompanying Notes to Financial Statements are an integral part of this schedule. 27 N OTES TO F INANCIAL S
